DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16 and 20 are allowed.
Claims 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 1-15, 17 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 1, "[T]he presence of a dependent claim that adds a particular limitation gives rise to a presumption that the limitation in question is not present in the independent claim." Phillips v. AWH Corp., 415 F.3d 1303, 1315 (Fed. Cir. 2005) (en banc). 
Thus, it is presumed that limitations of dependent claim 2 are not present in independent claim 1. Accordingly, it is unclear what “a heated abrasive solid material at a second temperature” means if it does not include heating an abrasive solid material to the second temperature. Alternatively, claim 2 would be rejected under 35 USC 112(d).
Also, it is presumed that the limitations of dependent claim 3 are not present in independent claim 1. Accordingly, it is unclear what “a heated polymer additive at a first temperature” means if it does not include heating a polymer additive to the first temperature. Alternatively, claim 3 would be rejected under 35 USC 112(d).
In reference to claim 7, the limitation of “rolling a side surface of the first mixture” is unclear as to what this means since the mixture is not claimed as having a shape or sides. The claim will be read as a “rolling a 
	In reference to claim 8, the limitation “the heated polymer additive comprises a plurality of heated polymer additives” is defective because changing a singular to a plurality creates a grammatical mismatch in the claims which raises a question of claim interpretation:
	It is unclear whether each heated polymer additive of the plurality is subject to every limitation applied to the singular heated polymer additive set forth in claim 1. For example, would each polymer additive be added to the mixer at the same first feed rate?
	If the “a heated polymer additive” is replaced “a plurality of heated polymer additives” in claim 1 then the claim definitely requires that the entire plurality is fed at a first rate. However, claim 8 could also be read as requiring additional polymer additives and “feeding a heated polymer additive at a first temperature into a continuous mixer at a first feed rate” as required by claim 1.
The Office requires this rejection to be made.
 In reference to claim 9, the claim is rejected similarly to claim 8.
In reference to claim 17, the claim is rejected similarly to claim 8.
Also, these claims suffer from an additional issue of grammatical mismatch because if the “a heated polymer additive” is “a plurality of heated polymer additives,” then wouldn’t the “a polymer additive” also need to be “a plurality of polymer additives”? Otherwise the claim would be transforming a singular polymer additive into a plurality (e.g., heating the polymer additive to a first temperature to form a plurality of polymer additives).
In reference to claim 18, the claim is rejected similarly to claim 17.
Note: Dependent claims are also rejected by virtue of their dependence on rejected independent claims.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20210114932 A1).
	In reference to claim 1-3, Liu discloses a method, comprising:
feeding a heated polymer additive at a first temperature into a continuous mixer at a first feed rate; (“preheating asphalt and aggregates separately” [Claim 1] and “subjecting the coarse aggregates, part of the fine aggregates and the asphalt that are preheated to a first mixing to obtain a first mixture” [Claim 1])
feeding a heated abrasive solid material at a second temperature into the … mixer at a second feed rate; and (“preheating asphalt and aggregates separately” [Claim 1] and “subjecting the coarse aggregates, part of the fine aggregates and the asphalt that are preheated to a first mixing to obtain a first mixture” [Claim 1])
mixing the heated abrasive solid material and the heated polymer additive in the continuous mixer to form a first mixture (“preheating asphalt and aggregates separately” [Claim 1] and “subjecting the coarse aggregates, part of the fine aggregates and the asphalt that are preheated to a first mixing to obtain a first mixture” [Claim 1])
Liu does not disclose that the mixer is a continuous mixer, however, the genus of a mixer would encompass the species of a continuous mixer; and, a person would have motivated to use a continuous mixer in order to allow production to occur continuously.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the mixing occurred by a continuous mixer.
	Claim 1-5, 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20160002929 A1) in view of Farrel (NPL 20121)
	In reference to claim 1-3, Wang discloses a method, comprising:
feeding a heated polymer additive at a first temperature into a … mixer at a first feed rate; (“polymer” [P0063])
feeding a heated abrasive solid material at a second temperature into the … mixer at a second feed rate; and (“powdery materials” [P0063]) 
mixing the heated abrasive solid material and the heated polymer additive in the … mixer to form a first mixture.
(“utilizing a type B Banbury internal mixer, the dry or powdery materials such as the carbon black and non-black mineral fillers (i.e., untreated clay, treated clays, talc, mica, and the like) can be added first, followed by the liquid process oil and finally the polymer (this type of mixing can be referred to as an upside-down mixing technique)” [P0063])
Wang also teaches “mixing takes place under sufficient heat and mixing energy to achieve an internal composition temperature” [P0063] and that “continuous processes for the production of EPDM membrane sheet may also be employed” [P0060], using “compounding equipment such as Brabender, Banbury, Sigma-blade mixer, two-roll mill, extruders” [P0062] however, Wang does not use the term “continuous mixer” and specify that the ingredients are preheated as claimed.
In other words, Wang mixes polymer and abrasive ingredients in a mixer, but doesn’t use a continuous mixer with preheating of the ingredients.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, continuous mixing, Farrel discloses a continuous mixer comprising two stages wherein the first stage preheats the ingredients for the second stage (rightmost column of Pg. 3).
The combination would be achievable by using the continuous mixer of Farrel to prepare the material of Wang.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the ingredients are heated and fed into a continuous mixer as claimed.
A person having ordinary skill in the art would have been specifically motivated to use the continuous mixer of Farrel to prepare the material of Wang in order to produce the materials of Wang in a continuous process; and to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	In reference to claim 4, the cited prior art discloses the invention as in claim 1.
	Wang further discloses forming the first mixture into a roofing tile (Fig. 1)
	In reference to claim 5, the cited prior art discloses the invention as in claim 4.
	Wang further discloses wherein forming the first mixture into the roofing tile comprises:
rolling the first mixture with a plurality of rollers to a selected thickness; and
cutting the first mixture as rolled (“calendering … The sheet may also be cut to a desired dimension” [P0074]).
In reference to claim 7, the cited prior art discloses the invention as in claim 4.
	Wang further discloses rolling a side surface of the first mixture as rolled to form one or more surface modifications (“smooth surface appearance” [P0074]).
	In reference to claim 8-9 the cited prior art discloses the invention as in claim 1.
	Wang further discloses wherein the heated polymer additive comprises a plurality of heated polymer additives (“polymers of different type (e.g. size and crystallinity) may be included” [P0022]), and wherein the method further comprises separately heating the plurality of heated polymer additives (“mica, coal filler, ground rubber, titanium dioxide, calcium carbonate, silica” [P0046]); wherein the heated abrasive solid material comprises a plurality of abrasive solid materials and wherein the method further comprises separately heating the plurality of abrasive solid materials (“the polymer is added first followed by the other ingredients” [P0062]. If the ingredients are added in order then heating would occur in order at least partially).
	In reference to claim 10, the cited prior art discloses the invention as in claim 1.
	Wang further discloses wherein the heated polymer additive is fed into the continuous mixer prior to feeding the heated abrasive solid material into the continuous mixer (“the polymer is added first followed by the other ingredients” [P0062]).
In reference to claim 11, the cited prior art discloses the invention as in claim 1.
	Wang further discloses wherein the heated abrasive solid material comprises sand, stone dust, or combinations thereof (“silica” [P0046])
In reference to claim 12, the cited prior art discloses the invention as in claim 1.
	Wang further discloses wherein a heated additive comprising flame retardants, colorants, or combinations thereof (“flame retardants” [P0046]).
	In reference to claim 13 the cited prior art discloses the invention as in claim 1.
Wang further discloses wherein the first feed rate is greater than the second feed rate (Wang shows in Table I that the polymer additive is provided at a greater feed amount than the abrasive solid material, thus the first feed rate would be greater than the second feed rate).
In reference to claim 14, the cited prior art discloses the invention as in claim 1.
	Farrel further discloses wherein the continuous mixer does not produce pressure while mixing the heated abrasive solid material and the heated polymer additive (Farrel teaches the same structure of continuous mixer disclosed in the instant application and thus would not generate a pressure as claimed).
In reference to claim 15, the cited prior art discloses the invention as in claim 1.
	Farrel further discloses a programmable logic controller configured to maintain the first feed rate and the second feed rate at a selected ratio (“PLC-based controls with touch screen, expandable to include a supervisory system” [Pg. 3 middle column]. When the controller of Farrel is combined with Wang, which requires the first feed rate and the second feed rate at a selected ratio, the controller would be configured to maintain the first feed rate and the second feed rate at a selected ratio).
	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20160002929 A1) in view of Farrel (NPL 20122) and further in view of  Deporter (US 20160023432 A1).
	In reference to claim 6 the cited prior art discloses the invention as in claim 1.
	The cited prior art does not teach heating a roller.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, calendering, Deporter discloses a plurality of rollers include at least one heated roll (“heated calender roll… two calendar rolls” [P0048]) for joining multiple layers of material.
Wang suggests that the material may comprise multiple layers that are “calendered or laminated to one another” [P0013]. 
The combination would be achievable by using the heated roller of Deporter to performing the joining suggested by Wang.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the plurality of rollers include at least one heated roll.
A person having ordinary skill in the art would have been specifically motivated to use the heated roller of Deporter to performing the joining suggested by Wang in order to  combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or use of known technique to improve similar devices (methods, or products) in the same way.
	Claim 1-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20160002929 A1) in view of Utsumi (US 5258160 A)
	In reference to claim 1-3, Wang discloses a method, comprising:
feeding a heated polymer additive at a first temperature into a … mixer at a first feed rate; (“polymer” [P0063])
feeding a heated abrasive solid material at a second temperature into the … mixer at a second feed rate; and (“powdery materials” [P0063]) 
mixing the heated abrasive solid material and the heated polymer additive in the … mixer to form a first mixture.
(“utilizing a type B Banbury internal mixer, the dry or powdery materials such as the carbon black and non-black mineral fillers (i.e., untreated clay, treated clays, talc, mica, and the like) can be added first, followed by the liquid process oil and finally the polymer (this type of mixing can be referred to as an upside-down mixing technique)” [P0063])
Wang also teaches “mixing takes place under sufficient heat and mixing energy to achieve an internal composition temperature” [P0063] and that “continuous processes for the production of EPDM membrane sheet may also be employed” [P0060], using “compounding equipment such as Brabender, Banbury, Sigma-blade mixer, two-roll mill, extruders” [P0062] however, Wang does not use the term “continuous mixer” and specify that the ingredients are preheated as claimed.
In other words, Wang mixes polymer and abrasive ingredients in a mixer, but doesn’t use a continuous mixer with preheating of the ingredients.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, continuous mixing, Utsumi discloses a continuous mixer comprising feeders for extruding a first polymer in a molten state (Abstract and Fig 1) wherein the materials are “continuously fed… formed into the desired shape” (C2L59-C3L2). 
Wang suggests forming roofing materials having multiple layers (“laminated to one another” [P0013]) and the extruder of Utsumi is described as being useful for extruding layered bodies (C3L30-50).
The combination would be achievable by using the extruder of Utsumi to prepare the material of Wang.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the ingredients are heated and fed into a continuous mixer as claimed.
A person having ordinary skill in the art would have been specifically motivated to use the continuous mixer of Utsumi to prepare the material of Wang in order to produce the materials of Wang in a continuous process; and to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
In reference to claim 4, the cited prior art discloses the invention as in claim 1.
	Wang further discloses forming the first mixture into a roofing tile (Fig. 1)
	In reference to claim 5, the cited prior art discloses the invention as in claim 4.
	Wang further discloses wherein forming the first mixture into the roofing tile comprises:
rolling the first mixture with a plurality of rollers to a selected thickness; and
cutting the first mixture as rolled (“calendering … The sheet may also be cut to a desired dimension” [P0074]).
In reference to claim 7, the cited prior art discloses the invention as in claim 4.
	Wang further discloses rolling a side surface of the first mixture as rolled to form one or more surface modifications (“smooth surface appearance” [P0074]).
	In reference to claim 8-9 the cited prior art discloses the invention as in claim 1.
	Wang further discloses wherein the heated polymer additive comprises a plurality of heated polymer additives (“polymers of different type (e.g. size and crystallinity) may be included” [P0022]), and wherein the method further comprises separately heating the plurality of heated polymer additives (“mica, coal filler, ground rubber, titanium dioxide, calcium carbonate, silica” [P0046]); wherein the heated abrasive solid material comprises a plurality of abrasive solid materials and wherein the method further comprises separately heating the plurality of abrasive solid materials (“the polymer is added first followed by the other ingredients” [P0062]. If the ingredients are added in order then heating would occur in order at least partially).
	In reference to claim 10, the cited prior art discloses the invention as in claim 1.
	Wang further discloses wherein the heated polymer additive is fed into the continuous mixer prior to feeding the heated abrasive solid material into the continuous mixer (“the polymer is added first followed by the other ingredients” [P0062]).
In reference to claim 11, the cited prior art discloses the invention as in claim 1.
	Wang further discloses wherein the heated abrasive solid material comprises sand, stone dust, or combinations thereof (“silica” [P0046])
In reference to claim 12, the cited prior art discloses the invention as in claim 1.
	Wang further discloses wherein a heated additive comprising flame retardants, colorants, or combinations thereof (“flame retardants” [P0046]).
	In reference to claim 13 the cited prior art discloses the invention as in claim 1.
Wang further discloses wherein the first feed rate is greater than the second feed rate (Wang shows in Table I that the polymer additive is provided at a greater feed amount than the abrasive solid material, thus the first feed rate would be greater than the second feed rate).
In reference to claim 14, the cited prior art discloses the invention as in claim 1.
	Utsumi further discloses wherein the continuous mixer does not produce pressure while mixing the heated abrasive solid material and the heated polymer additive (Utsumi teaches the same structure of continuous mixer disclosed in the instant application and thus would not generate a pressure as claimed).
In reference to claim 15, the cited prior art discloses the invention as in claim 1.
	Utsumi further discloses a programmable logic controller configured to maintain the first feed rate and the second feed rate at a selected ratio (“control the extruder screws under a program” [C3L28-29]. When the control of Utsumi is combined with Wang, which requires the first feed rate and the second feed rate at a selected ratio, the controller would be configured to maintain the first feed rate and the second feed rate at a selected ratio).
To provide a mechanical or automatic means to replace manual activity, which accomplishes the same result, is within the ambit of a person of ordinary skill in the art. See In re Venner, 120 USPQ 192 (CCPA 1958) (see MPEP § 2144.04).  
	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20160002929 A1) in view of Utsumi (US 5258160 A) and further in view of  Deporter (US 20160023432 A1).
	In reference to claim 6 the cited prior art discloses the invention as in claim 1.
	The cited prior art does not teach heating a roller.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, calendering, Deporter discloses a plurality of rollers include at least one heated roll (“heated calender roll… two calendar rolls” [P0048]) for joining multiple layers of material.
Wang suggests that the material may comprise multiple layers that are “calendered or laminated to one another” [P0013]. 
The combination would be achievable by using the heated roller of Deporter to performing the joining suggested by Wang.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the plurality of rollers include at least one heated roll.
A person having ordinary skill in the art would have been specifically motivated to use the heated roller of Deporter to performing the joining suggested by Wang in order to  combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or use of known technique to improve similar devices (methods, or products) in the same way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6200380 B1  teaches “The efficiency and the production rate of the process according to the invention is further improved because the continuous mixer can be more easily cleaned than a batch mixer. This is due to the fact that there is less material build-up in a continuous mixer than in a batch mixer.”
	Emery (US 4448736 A) teaches a “continuous in-line melt flow rate control system (40; 100) is coupled to a mixer/extruder system
Steiner (US 20180290337 A1) teaches a mixer.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 http://www.compoundingworld.com/farrel
        2 http://www.compoundingworld.com/farrel